MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 30 2020, 9:21 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jane Ann Noblitt                                         Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Assistant Section Chief, Criminal
                                                         Appeals
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Daniel Cornett,                                          October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1097
        v.                                               Appeal from the Bartholomew
                                                         Superior Court
State of Indiana,                                        The Honorable James D. Worton,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         03D01-1905-F6-2952
                                                         03D01-1911-F6-6314



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1097 | October 30, 2020         Page 1 of 6
[1]   Daniel Cornett appeals his sentence for two counts of unlawful possession of a

      syringe as level 6 felonies and asserts his sentence is inappropriate. We affirm.


                                      Facts and Procedural History

[2]   On May 15, 2019, Cornett possessed a hypodermic syringe and intended to use

      it to unlawfully use a controlled substance. On May 23, 2019, the State charged

      him under cause number 03D01-1905-F6-2952 (“Cause No. 2952”) with

      unlawful possession of a syringe as a level 6 felony and possession of

      paraphernalia as a class C misdemeanor. On June 28, 2019, the court ordered

      that Cornett be released on his own recognizance and report immediately to

      Pretrial Services for a substance abuse evaluation. On October 14, 2019, the

      court entered an order finding Cornett failed to appear for a change of plea

      hearing and ordered that a warrant be issued for his arrest.


[3]   On October 30, 2019, Cornett possessed a hypodermic syringe and intended to

      use it to unlawfully use a controlled substance. On November 1, 2019, the

      State charged him under cause number 03D01-1911-F6-6314 (“Cause No.

      6314”) with theft as a level 6 felony, unlawful possession of a syringe as a level

      6 felony, and false informing as a class B misdemeanor.


[4]   On March 23, 2020, Cornett pled guilty to unlawful possession of a syringe as a

      level 6 felony under Cause No. 2952 and unlawful possession of a syringe as a

      level 6 felony under Cause No. 6314, and the State agreed to dismiss the

      remaining counts.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1097 | October 30, 2020   Page 2 of 6
[5]   At the sentencing hearing, Cornett stated in part:


              I’m tired and just . . . tired and just tired of this. I’m almost thirty
              years old, I spent all my (inaudible) in prison I’m over it, I can’t
              do this anymore. I am anxious to get help. I mean I am not
              trying to give the Court no excuses or anything like that, but I am
              being one hundred percent honest with you. I’m tired of being
              here, so I’m, I’m ready to get, get it and move on with my life
              man.


      Transcript Volume II at 19.


[6]   The court found Cornett’s history of criminal behavior, his previous placement

      on probation and petitions to revoke probation, and the fact he had an

      opportunity for treatment outside of a penal facility and had been unsuccessful

      as aggravating circumstances. The court found no mitigating circumstances

      and sentenced Cornett to consecutive sentences of two years for each count.

      The court recommended the Purposeful Incarceration program, and stated that

      it would consider a modification if he completed the program. In its written

      sentencing order, the court recommended to the Department of Correction that

      Cornett be placed in a clinically appropriate substance abuse treatment program

      and that it would consider a modification of the sentence after successful

      completion of such program.


                                                  Discussion

[7]   Cornett argues that he is tired of the kind of life he has lived, is highly

      motivated to succeed in treatment, and took responsibility for his actions. He

      asserts that it is likely he will not have an opportunity to participate in treatment

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1097 | October 30, 2020   Page 3 of 6
      while incarcerated. He phrases his single issue as whether his sentence is

      inappropriate in light of the nature of his offenses and character. However, he

      conflates two separate sentencing standards: whether the trial court abused its

      discretion in identifying mitigating factors and whether his sentence is

      inappropriate pursuant to Ind. Appellate Rule 7. “As our Supreme Court has

      made clear, inappropriate sentence and abuse of discretion claims are to be

      analyzed separately.” King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008)

      (citing Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875
N.E.2d 218 (Ind. 2007)). Accordingly, “an inappropriate sentence analysis

      does not involve an argument that the trial court abused its discretion in

      sentencing the defendant.” Id. To the extent Cornett conflates these two

      standards, we find he waives his argument.


[8]   Waiver notwithstanding, Ind. Appellate Rule 7(B) provides that we “may revise

      a sentence authorized by statute if, after due consideration of the trial court’s

      decision, [we find] that the sentence is inappropriate in light of the nature of the

      offense and the character of the offender.” Under this rule, the burden is on the

      defendant to persuade the appellate court that his or her sentence is

      inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[9]   Ind. Code § 35-50-2-7 provides that a person who commits a level 6 felony shall

      be imprisoned for a fixed term of between six months and two and one-half

      years, with the advisory sentence being one year.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1097 | October 30, 2020   Page 4 of 6
[10]   Our review of the nature of the offenses reveals that Cornett possessed a

       hypodermic syringe and intended to use it to unlawfully use a controlled

       substance on May 15, 2019. After he was charged under Cause No. 2952 and

       failed to appear for a hearing and after an arrest warrant had been issued,

       Cornett again possessed a hypodermic syringe and intended to use it to

       unlawfully use a controlled substance on October 30, 2019.

[11]   Our review of the character of the offender reveals that Cornett, who was born

       in June 1990, pled guilty to two counts of unlawful possession of a syringe as

       level 6 felonies, and the State dismissed counts of possession of paraphernalia

       as a class C misdemeanor, theft as a level 6 felony, and false informing as a

       class B misdemeanor. Cornett admitted that his drug of choice was heroin and

       he began using in 2015. As a juvenile, Cornett was alleged to have committed

       possession of marijuana and truancy in 2006, for which the presentence

       investigation report (“PSI”) has an unknown disposition. He was also alleged

       to have committed illegal consumption in 2008 and was “[w]arned and

       released.” Appellant’s Appendix Volume II at 63. As an adult, he has

       convictions for illegal consumption as a class C misdemeanor in 2010, failure to

       stop after an accident as a class B misdemeanor and theft as a class D felony in

       2012, possession of a controlled substance as a class D felony in 2013, and three

       counts of forgery as level 6 felonies in 2016. Cornett admitted to never

       successfully completing probation as an adult, and the PSI indicates his

       probation was terminated unsuccessfully in 2012 and 2014. He admitted that

       the court recommended Purposeful Incarceration when it last revoked his


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1097 | October 30, 2020   Page 5 of 6
       probation but he did not complete the program because he had an argument

       with a cellmate and was expelled. When asked why he did not go to treatment

       in April 2019 upon his release, he answered that he was not ready and was “still

       getting high.” Transcript Volume II at 23.

[12]   After due consideration, we conclude that Cornett has not sustained his burden

       of establishing that his sentence is inappropriate in light of the nature of the

       offenses and his character. 1


[13]   For the foregoing reasons, we affirm Cornett’s sentence.


[14]   Affirmed.


       Robb, J., and Crone, J., concur.




       1
         To the extent Cornett argues the court abused its discretion in failing to find his guilty plea and remorse as
       mitigators, we need not address this issue because we find that his sentence is not inappropriate. See Chappell
       v. State, 966 N.E.2d 124, 134 n.10 (Ind. Ct. App. 2012) (noting that any error in failing to consider the
       defendant’s guilty plea as a mitigating factor is harmless if the sentence is not inappropriate).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1097 | October 30, 2020                     Page 6 of 6